NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/10/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
	This application is 371 of PCT/EP2017/083712 filed on 12/20/2017 which has a foreign application to EP17158286.9 filed on 02/28/2017 and a provisional application 62/439,354 filed on 12/27/2016.

Information Disclosure Statement
	The Information Disclosure Statements filed on 06/10/2021, 07/14/2021, 09/07/2021, 12/07/2021, and 01/10/2022 have been considered.



Response to Amendment
The response and amendments filed on 06/10/2021 have been fully considered and are deemed sufficient to overcome the previously applied claim rejections from the last office action.

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s last limitation of: “adding 10 to 20 moles of base equivalent per 10 kg of total dry matter contained in the suspension; and wherein the isolation of said lipid does not include an extraction in which lipid is recovered from an organic solvent and is carried out without the addition of salt to the concentrated suspension of step c).”
	Secondary considerations of non-obviousness (unexpected results): the claimed invention provides unexpected results in that the effectiveness of the addition of low levels of base equivalents is demonstrated in Examples 2 and 3 of the instant specification. As can be seen in Tables 1 and 2, the recovery of oil remained high at very low amounts of added base equivalents (10, 12.5 and 15 moles (equivalents) of NaOH per 10 Kg of total dry matter (TDM) in Table 1 and 12.5, 17.5 and 20 equivalents per 10 Kg in Table 2) but fell substantially at 22.5 equivalents in both tables. Thus, there is a maximum ratio of equivalents to TDM that will improve yield. Further increasing the ratio beyond that point does not increase the yield but instead leads to decreased results. Therefore, the objective evidence demonstrates the criticality of the claimed ratio range of the base equivalent per TDM which could not have been predicted or expected.
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653